Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-3, 5-10, 12-17, 19-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recites a limitation(s) of computing state variables based on past states in the input time- series data, computing a first set of predicted values based on the state variables, computing a second set of predicted values based on a dynamic system model, determining a distribution of differences between the first set of predicted values and the second set of predicted values, which is a mental process.
	The claim(s) recites a series of steps and, therefore, is/are a process. The limitation(s), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of generic computer components. That is, other than reciting “a processor,” “a memory,” “a memory storage device,” “a processing unit,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a processor,” “a memory,” “a memory storage device,” “a processing unit” language, “computing” in the context of the claim(s) encompasses a user manually calculating the state variables based on past states in the input time- series data, the first set of predicted values based on the state variables, or the second set of predicted values based on the dynamic system model. Similarly, “determining” in the context of the claim(s) encompasses the user evaluating and judging the distribution of differences between the first set of predicted values and the second set of predicted values. Similarly, the limitation of in response to the distribution of differences not matching a predetermined distribution, notifying that the input time-series data is defective is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under 
This judicial exception is not integrated into a practical application. In particular, a step of receiving an input time-series data is recited at a high level of generality (i.e., as a general means of gathering input time-series data for use in the computing step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. In addition, the claim(s) recites additional elements of “a processor,” “a memory,” “a memory storage device,” “a processing unit,” which are recited at a high-level of generality (i.e., as a generic “processor” performing a generic computer function of in response to the distribution of differences not matching a predetermined distribution, notifying that the input time-series data is defective) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim(s) is/are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim(s) does not provide any indication that the recited system/product is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that receiving or transmitting data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the step of receiving an input time-series data is well-understood, routine, conventional activity is supported under Berkheimer. In addition, the additional elements of using “a processor,” “a memory,” “a memory storage device,” “a processing unit” to perform the claimed invention amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible.

Allowable Subject Matter
Claim(s) 4, 11, 18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

There is no prior art rejection for independent claim(s) 1, 8, 15, and would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this office action.
The following is an examiner’s statement of reasons:
 This is a CON of U.S. Patent No. 10585739B2. The elements of independent claim(s) 1, 8, 15 were not found through a search of the prior art, nor were they considered obvious by the examiner. In particular, among the prior art of records, US 20180262384 A1, US 20170363423 A1, US 20170126153 A1, US 20140336909 A1, US 20140318883 A1 do/does not teach or suggest, in combination with the remaining limitations: “determining, by the processor, a distribution of differences between the first set of predicted values and the second set of predicted values; and in response to the distribution of differences not matching a predetermined distribution, notifying, by the processor, that the input time-series data is defective.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706.  The examiner can normally be reached on Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHERINE LIN/Primary Examiner, Art Unit 2113